DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:
Claim 19, line 2, change second recitation of “a” to --the--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kammerer et al. (US#2017/0137130).
Regarding claim 19, Kammerer discloses in Fig. 4 a method of connecting a door 3 to a wall 2, the method comprising: defining a receiving space along an edge of a wall 6 defining part of a perimeter of an opening to be closed by the door; pivotally connecting a hinge arm (lower wall of 3,11,27) to a pivot 4’ extending within the receiving space so that the hinge arm is pivotable, between a first stop (horizontal mid-rear wall of wall 2 in Fig. 4F) that abuts portion 27 of the hinge arm when the door is in a closed position (Fig. 4F) and a second stop 19,26 that abuts portion 11 of the hinge arm when the door is in an open position (Fig. 4D), within a plane aligned with the wall; and connecting the door to (i.e. is integral to) the hinge arm.  
Regarding claim 20, a second wall 6 and a second hinge arm 11,27 are present such that wherein the wall is a first wall, the method further comprising: defining an additional receiving space along an edge of a second wall opposite the first wall; pivotally connecting an additional hinge arm to an additional pivot extending within the additional receiving space so that the additional hinge arm is pivotable within an additional plane aligned with the second wall; and connecting the door to the additional hinge arm.
Allowable Subject Matter
Claims 1-6, 8-15, 17, and 18 are allowed.
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  However, as necessitated by amendment, a new ground(s) of rejection is made above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677